DETAILED ACTION
RE: Dakappagari et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 1/14/2022 is acknowledged. Claims 40-45, 48-52, 55-56, 58-61, 63, 68 and 69 are pending. Claims 50-52, 55-56, 59-61, 63 and 68-69 are withdrawn from consideration. Claims 1-39, 46-47, 53-54, 57, 62 and 64-67 are canceled. No claims have been amended.
3.	Claims 40-45, 48-49 and 58 are under examination.

Objections Maintained
4.	The objection to claims 45 and 48 for reciting “HLA-DR”, “IDO-1, “CD80”, “CD86” and “CD28” twice and “4.1BBL” and “41BB” is maintained as applicant did not address the objection. 

Rejections Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 40-45, 48-49 and 58 remain rejected under 35 U.S.C. 103 as being unpatentable over Al-Kofahi et al. (WO 2015/102919A2, pub. date: 7/9/2015, effectively filed date: 12/30/2013, IDS filed on 4/5/2018), in view of Dunlay et al. (US 6,671,624B1, date of patent: 12/30/2003) and Ince (WO 2014/205184A2, pub. date: 12/24/2014, effective filed date: 6/19/2013, copy attached previously).

Applicant’s arguments
The response states that in order to obtain the image of first fluorescence signals representative of nuclei of all cells present in a field of view, there are no recited steps involving the creation of objects based on nuclei signals prior to dilation of the image, let alone removal of objects or nuclei based on size or shape or separation of adjoining objects or nuclei. The nuclear mask taught by Al-Kofahi is not equivalent to the instantly claimed first mask, which is not simply a nuclear mask, but a first mask of all cells present in the field of view. As described by the instant application, this first mask is obtained by dilating the image of first fluorescence signals representative of nuclei of all cells present in the field of view to a diameter of that of an entire cell. Al-Kofahi does not teach or suggest obtaining a mask of all cells, as claimed, let alone dilating first fluorescence signals representative of nuclei of all cells to obtain such a mask or using this mask of all cells in combination with other masks, as described in the instant claims. Instead, Al-Kofahi specifically teaches the use of its nuclear mask in combination with masks constructed from epithelial staining or CD20 staining or with a Her2-positive mask. However, such combination is not equivalent to the step (iv) of instant claim 40, which describes combining the first mask of all cells with a second mask representative no guidance to remove such steps from their protocol. Moreover, there is no guidance in Ince, which does not describe obtaining a cytoplasmic mask, to use its teachings to modify a method of creating a cytoplasmic mask as described in Al- Kofahi to instead arrive at a first mask of all cells as currently claimed. Because the combined teachings of the cited references do not arrive at the claimed invention, as a whole, a prima facie case of obviousness has not been set forth.
 

Response to applicant’s arguments
Applicant’s arguments have been carefully considered but are not persuasive. Al-Kofahi et al. teaches generating a nuclear mask defined by the nuclear compartment, and a mask of cytoplasm region (claims 8 and 25, [0048]). Al-Kofahi et al. teaches that the membrane and nuclear regions of a given tumor region may be demarcated, the cytoplasm may be designated as the area between the membrane and the nucleus or within the membrane space (which would correspond to the recited dilated nucleus). Al-Kofahi teaches that the quantification workflow first generates histogram data (level 0 quantification), then calculates thresholds based on those histograms, and then generates threshold-based metrics for intensity and percent area, and texture (level 2 and 4 quantification) ([0060] and Fig. 11). Percentage area metrics quantify the percentage area of the different biomarker expression levels within any region of interest, such as in epithelial nuclei only, epithelial extra-nuclear region only, stromal region ([0065], [0074]) (which anticipate the % biomarker positivity (PBP) in a selected mask e.g. the 4th mask recited in the claims). 
Al-Kofahi et al. does not teach dilating the image of the nucleus to a diameter of that of an entire cell. 
Ince et al. teaches a method of image analysis comprising: 
using DAPI image to generate a nuclear mask (a DAPI intensity threshold was set to identify all cell nuclei);
the nuclear mask image was binarized (the pixel is stored as either 1 or 0), then dilated to generate a binary cell mask image;

the binary cell mask image was then added to each of the image channels (i.e. keratin, ER, HER2, VDR channels), which results in equal minimum possible intensity value for each channel-object in each plane, and all image planes had identical objects,
 quantifying percent of biomarker positivity in all epithelial cells (page 26 , para 1, pages 46-47, Example 5 and Figure 16).
The binary cell mask taught by Ince would meet the limitation “dilating the image of the nucleus to a diameter of that of an entire cell”. Therefore, Ince remedies the deficiencies of Al-Kofahi. 
Ince teaches using DAPI image to generate a nuclear mask (a DAPI intensity threshold was set to identify all cell nuclei) and the nuclear mask image was binarized (the pixel is stored as either 1 or 0), then dilated to generate a binary cell mask image. 
Al-Kofahi teaches that the quantification workflow first generates histogram data (level 0 quantification), then calculates thresholds based on those histograms, and then generates threshold-based metrics for intensity and percent area, and texture (level 2 and 4 quantification) ([0060] and Fig. 11). Therefore, the combination of Al-Kofahi and Ince teaches the claimed method which comprising obtaining pixel data of fluorescence emission from nuclei of all cells present in a field of view, which are stained with a fluorophore; (b) evaluating each pixel observed for its pixel intensity value and resetting this value to zero if this value falls below a user-defined lower bound; (c) compiling a histogram distribution of non-zero pixel intensity values; and (d) resetting the non-zero pixel intensity values above a user-defined histogram threshold to 1 to arrive at the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Al-Kofahi to dilate the nuclear image to the diameter of the entire cell in view of Ince.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Al-Kofahi teaches generating nuclear mask, extra-nuclear mask, cytoplasm mask (extranuclear mask as well as the area within the cell membrane), and Ince et al. teaches a method of image analysis comprising: using DAPI image to generate a nuclear mask (a DAPI intensity threshold was set to identify all cell nuclei), wherein the nuclear mask image was binarized (indicating setting all values above the threshold with 1 and others with 0), then dilated to generate a binary cell mask image. 
Regarding the term “consisting essential of”, Al-Kofahi et al. teaches that the method may be used in conjunction with minimal segmentation where no detailed cell level segmentation is used ([0036]). Furthermore, The limitation “consisting essentially of" may be interpreted as comprising.
MPEP 2111.03 states:
“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003)”.

7.	Claims 40-45, 48-49 and 58 remain rejected under 35 U.S.C. 103 as being unpatentable over Al-Kofahi et al. (WO 2015/102919A2, pub. date: 7/9/2015, effectively filed date: 12/30/2013, IDS filed on 4/5/2018), in view of Dunlay et al. (US 6,671,624B1, date of patent: 12/30/2003), Ince (WO 2014/205184A2, pub. date: 12/24/2014, effective filed date: 6/19/2013, copy attached previously), and further in view of Pierce et al. (WO 2015/088930A1, pub. date: 6/18/2015, effectively filed date: 12/10/2013, copy attached previously).
	The response states that for reasons discussed above, Al-Kofahi, Dunlay, and Ince, alone or in combination fail to teach or suggest the instantly claimed methods. 
Pierce does not cure this deficiency, and nor was this reference relied upon for such a teaching. 
	Applicant’s arguments have been carefully considered but are not persuasive for the same reasons discussed above. 
 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The response states that MPEP teaches that If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. See MPEP 1490 (VI)(D)(2). Here, the instant application does indeed have an earlier effective filing date of October 21, 2016, compared to the reference application (the '243 Application), which has a later effective filing of February 5, 2018. Accordingly, Applicant respectfully requests withdrawal of this rejection per MPEP rules. 
	Applicant’s arguments have been carefully considered but are not persuasive as the rejection is not the only rejection remaining.

Conclusion
10.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HONG SANG/Primary Examiner, Art Unit 1643